United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1425
Issued: June 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2011 appellant filed a timely appeal from a February 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that modification of the September 26, 2001
wage-earning capacity determination was warranted.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) for an injury to his right shoulder
on November 28, 1994 when he was struck by an over-the-road (OTR) container. On
February 22, 1995 he filed an occupational disease claim (Form CA-2) alleging a rotator cuff
1

5 U.S.C. § 8101 et seq.

injury causally related to his federal employment.2 OWCP accepted the claims for right shoulder
sprain and torn rotator cuff. Appellant received compensation for wage loss in June 1995 and
returned to work in April 1996. On December 4, 1996 he filed a claim for compensation (Form
CA-7) commencing October 2, 1996. Appellant underwent right shoulder arthroscopic surgery
on February 19, 1999.
In a report dated October 6, 1999, Dr. Carlos Prietto, an attending physician, indicated
that appellant had a bilateral shoulder condition and could work with restrictions. Appellant was
limited to 10 pounds lifting, pushing and pulling. In a report dated May 16, 2000, Dr. Prietto
stated that appellant “should have the following work restrictions: He should be limited to
repetitious chest or overhead activities of weights no greater than five pounds. Furthermore, he
should be limited to lifting repetitively weights no greater than 20 pounds.”
The record indicates that appellant was referred for vocational rehabilitation. A
rehabilitation counselor completed a Form OWCP-66 on July 26, 2000 for the selected position
of mail clerk Department of Labor’s Dictionary of Occupational Titles, No. 209.687-026, and on
August 11, 2000 completed an OWCP-66 for the position of office helper/clerk DOT No.
239.567-010.
By decision dated November 21, 2000, OWCP found that the selected position of mail
clerk represented appellant’s wage-earning capacity. In a decision dated March 26, 1991, an
OWCP hearing representative reversed the November 28, 2000 decision. The hearing
representative found that it was not clear whether the selected position was within Dr. Prietto’s
work restrictions.
With respect to the position of office helper/clerk, DOT No. 239.567-010, a Form
OWCP-66 was completed on August 11, 2000 by a rehabilitation specialist. It stated that the
strength level of the position was “Light,” which was described as occasional lifting of 20
pounds, with up to 10 pounds of lifting “frequently” and “constantly.” No information was
provided as to lifting above chest level.
In an April 27, 2001 report, a rehabilitation counselor stated that he had worked with
Dr. Prietto in the past. The counselor reviewed a handwritten note dated May 16, 2000 from
Dr. Prietto and concluded that the use of the word repetitively referred to an activity in excess of
occasionally. He asserted, “Neither the occupation of mail clerk nor office clerk requires lifting
(or force) of five pounds at or above chest level for durations more than occasionally.” The
rehabilitation counselor further stated that a survey of 10 current job openings for the position of
office clerk was conducted to determine whether the position could be performed within the
restriction of no more than incidental lifting of five pounds at or above chest level. The
counselor stated that approximately one third of the responses were “no,” one third “I have no
idea” and one third “yes.”
By letter dated August 15, 2001, OWCP advised appellant that it proposed to reduce his
wage-loss compensation. In a decision dated September 26, 2001, it determined the selected
2

Appellant submitted a July 2, 1995 statement indicating that he was hurt on February 20, 1995 when he pushed
an OTR.

2

position of office clerk represented his wage-earning capacity. OWCP stated that, based on the
April 27, 2001 report from the rehabilitation counselor, the position did not require more than
occasional lifting above chest level of more than five pounds. In a decision dated November 8,
2002, an OWCP hearing representative affirmed the September 26, 2001 OWCP decision.
In a letter dated June 17, 2010, appellant’s representative requested modification of the
wage-earning capacity determination. Appellant argued that the September 26, 2001 decision
was in error, as the selected position was not within his existing work restrictions at the time it
was issued.
By decision dated September 8, 2010, OWCP denied modification of the wage-earning
capacity determination. It found that the September 26, 2001 decision properly found the
selected position represented appellant’s wage-earning capacity.
In a decision dated February 10, 2011, an OWCP hearing representative affirmed the
denial of modification.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
Appellant seeks modification of the September 26, 2001 wage-earning capacity
determination on the grounds that the original determination was erroneous. He argued that the
selected position of office helper/clerk was not within the work restrictions set forth by his
attending physician, Dr. Prietto.
The most current medical evidence as to appellant’s work restrictions, prior to the
September 26, 2001 decision, was Dr. Prietto’s May 16, 2000 report. Dr. Prietto found that
appellant was limited to five pounds of repetitive lifting at or above the chest level and 20
pounds of occasional lifting. The issue is whether the physical requirements of the selected
position of office helper/clerk were within the stated restrictions.
The physical demands of a selected position are generally determined by the description
of the selected position in the Department of Labor’s Dictionary of Occupational Titles.5 In this
case the office helper/clerk position was described as a “Light” strength position, or 20 pounds of
occasional lifting and frequent lifting of up to 10 pounds. The OWCP-66 form does not address
3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

See J.V., Docket No. 10-886 (issued November 17, 2010).

3

the issue of whether the lifting would be above the chest level and if so, how often. But on its
face the general provision of up to 10 pounds lifting does not conform to Dr. Prietto’s general 5pound restriction with only occasional lifting of up to 20 pounds. This does not establish the
suitability of the positions physical limitation. Moreover, OWCP determined that the position
was medically suitable based on the April 27, 2001 conclusion of the rehabilitation counselor,
who concluded the selected position did not require repetitive lifting of more than five pounds
above chest level. The basis for the counselor’s conclusion, however, was a limited survey of 10
positions than in the labor market. The Board notes that the results of the survey were equivocal
and are of limited probative value on the issue. One third of the employers indicated the position
did conform to their work restrictions, another one third responded that the position was not
within their reported work restrictions and the remainder provided no useful information. This
evidence is of limited probative value and does not support that the selected position of office
helper/clerk required repetitive lifting of five pounds or less at or above chest level.
OWCP procedures provide that unless the medical evidence is “clear and unequivocal”
that the selected position is medically suitable OWCP should send a job description to an
appropriate physician for an opinion as to whether the claimant can perform the position.6 The
existing medical evidence was not clear and unequivocal on the issue presented. Further, OWCP
failed to secure additional medical evidence on the issue.
The burden of proof is on OWCP to establish that the selected position was medically
suitable.7 The Board finds OWCP did not meet its burden in the September 26, 2001 decision.
Accordingly, the decision was erroneous and appellant has established a modification is
warranted.
CONCLUSION
The Board finds that appellant has established that the original September 26, 2001 wageearning capacity determination was erroneous.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(d) (December 1995). See also John D. Jackson, 55 ECAB 465 (2004); A.M., Docket No. 11-1874
(issued April 17, 2012).
7

OWCP has the burden of proof to establish the selected position represented appellant’s wage-earning capacity.
See N.J., 59 ECAB 171, 175 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 10, 2011 is reversed.
Issued: June 22, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

